Citation Nr: 1746530	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-31 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left heel spurs.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the RO in St. Petersburg, Florida.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  In August 2015, the Board remanded the issues listed on the title page for additional development and they now return for further appellate review. 


FINDINGS OF FACT

1.  From the entire appeal period, the Veteran's left heel spurs most nearly approximate no more than a moderate foot injury.  

2.  From the entire appeal period, the Veteran's service-connected left knee patellofemoral syndrome is manifested by complaints of pain and stiffness resulting in functional impairment, with full flexion and extension, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without lateral instability or recurrent subluxation, ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for left heel spur have been been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5015, 5284 (2016).

2.  The criteria for an initial 10 percent rating, but no higher, for left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his left heel spurs and left knee patellofemoral syndrome from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for left heel spurs and left knee patellofemoral syndrome were granted and initial ratings were assigned in the August 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
	
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs),and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was also provided with a VA examination in March 2010.  In this regard, the Board finds that the examination are adequate to decide the claims as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Furthermore, based on the Veteran's July 2015 hearing testimony that indicated that such disabilities may have worsened since his March 2010 VA examination, the Board remanded the claims in August 2015 in order to afford him contemporaneous examinations.  Thereafter, he was scheduled for examinations in February 2017; however, as will be discussed further herein, he did not report for his scheduled examinations.  Therefore, any evidence expected to be obtained from such examinations cannot be considered.  Consequently, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left heel spurs and left knee disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include affording him contemporaneous VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, the Board finds there has been substantial compliance with the Board's August 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board the directed the AOJ to afford the Veteran a contemporaneous VA examinations so as to ascertain the nature and etiology of his service-connected left heel spurs and left knee disability.  Thereafter, in February 2017, the Veteran was advised that the local medical center would be scheduling him for a VA examination.  He was further informed of the consequences of failing to report for such examination.  However, documentation from the medical center reflects that, while notice of the examinations were sent to the Veteran's address of record, he failed to report for them.  He and his attorney were informed of such fact in the March 2017 supplemental statement of the case; however, neither of them have presented good cause for the Veteran's failure to attend the examinations or requested that they be rescheduled.  Therefore, the Board finds that there has been substantial compliance with the Board's August 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that his service-connected disabilities of left heel spurs and left knee patellofemoral syndrome are more severe than as reflected by the currently assigned noncompensable ratings.  As such, he seeks initial compensable ratings for such service-connected disabilities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Further, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In the instant case, while the March 2010 VA examination does not include such findings, the Board remanded the case in order to afford the Veteran contemporaneous VA examinations so as to address the nature and severity of his left heel spurs and left knee disability, which would presumably include such testing; however, he failed to report for such examinations.  Consequently, any evidence expected to be obtained from such examinations cannot be considered.  Rather, the Veteran's claims will be rated based on the evidence of record.  38 C.F.R. § 3.655.

Finally, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

Left Heel Spurs

In August 2010, the AOJ awarded service connection for left heel spurs with a noncompensable rating pursuant to Diagnostic Code 5099-5015, which indicates that such disability is rated by analogy to bones, new growths, benign, effective June 1, 2010.   At the July 2015 Board hearing, the Veteran's attorney argued that the Veteran's left heel spurs equated to arthritis with pain and tenderness, warranting at least a 10 percent rating.  See Hearing Transcript, page 3.  As such, the Veteran contends that he is entitled to a compensable rating for such disability.

Pursuant to Diagnostic Code 5015, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

The Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot.  Nevertheless, VA's General Counsel has determined that Diagnostic Code 5284, pertinent to other foot injuries, is a general Diagnostic Code under which a variety of foot injuries may be rated.  Further, it was noted that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints, and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5284; see 38 C.F.R. § 4.20; see also VAOPGCPREC 9-98.  

In Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court has held that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284.  The Court further rejected arguments that Diagnostic Code 5284 is a "catch-all provision" and held that VA's interpretation of "injury" as that which resulted from external trauma as opposed to a disability caused by a degenerative process for example, was entitled to deference.  See also 38 C.F.R. § 4.20 (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has held that, although the reason for the change must be explained, VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Id.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Id.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id.  

The words "marked", "severe", and "pronounced," as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In connection with his claim for service connection, the Veteran was afforded a VA examination in March 2010.  At such time, he reported having left heel spurs since October 2007 due to injury, and indicated that he experienced constant "crushing and sharp" pain in his left foot heel, rated as a 3 on a scale of 1 to 10 (with 10 being the worst pain).  The Veteran indicated that physical activity and walking could exacerbate his pain.  He further reported experiencing pain while standing and walking.  He denied experiencing any pain, weakness, stiffness, swelling, or fatigue while at rest.  The Veteran denied experiencing any overall functional impairment.

On examination, the Veteran exhibited "left heel discomfort spurs" and tenderness.  However, he did not have any painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Palpation of the plantar surface of the Veteran's left foot revealed no tenderness.  Alignment of the Achilles tendon was normal on the left while the Veteran was weight-bearing and nonweight-bearing.  The examiner found no evidence of hallux valgus, hallux rigidus, hammertoes, Morton's metatarsalgia (neuroma), pes cavus, or pes planus.  He did not have any limitation while standing and walking.  Examination of the Veteran's left ankle revealed tenderness, but showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. Range of motion in his left ankle was noted to be within normal limits.

In April 2015, the Veteran testified that he experienced stabbing pain and tenderness in his heel.  He reported that he rested his legs during his 30 minute lunch period and soaked his legs after work.  The Veteran indicated that he tried to avoid putting pressure on his left leg, as prolonged standing on his left leg would be problematic.  Regarding the severity of his pain, the Veteran indicated that his pain level was "pretty much the same" as compared to his March 2010 VA examination.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence supports a 10 percent rating, but no higher, for left heel spurs in light of the functional impairment caused by the Veteran's pain and tenderness, which results in no more than a moderate foot injury under Diagnostic Code 5284.  See 38 C.F.R. § 4.59; Burton, supra.  Specifically, the record shows that the Veteran reported experiencing constant pain and tenderness in his left foot.  Due to such symptoms, the Veteran has to shift his weight to his right foot, as prolonged standing on his left foot would be painful for him.  He has limitations with mobility such that he cannot stand for long periods and has pain while standing.  As such, a 10 percent rating is warranted.    	
The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate a moderately severe or severe foot injury.  In this regard, the Veteran appears to have full use of his left foot, albeit with some pain and tenderness, particularly with prolonged standing.  There is no evidence, however, of symptoms of functional impairment of the left foot due to the left heel spur, which could be considered moderately severe or severe under the pertinent rating criteria.  In this regard, the Board notes that no medical professional has characterized the Veteran's disability as moderately severe or severe or noted actual loss of use of the foot.  Rather, the Veteran's complaints include only pain and tenderness associated with no more than moderate functional loss, to include some pain with prolonged standing.  Additionally, the Board notes that at his March 2010 VA examination, the Veteran did not have any painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, head, redness, and instability.  As such, the Board finds that neither the lay or medical evidence reflects that the Veteran's left heel spur disability results in functional loss that more nearly approximates a moderately severe or severe level of injury, even in consideration of the totality of his symptoms.
	
The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's left heel spurs that would support the assignment of a separate or higher rating. The Board, however, notes that because the current disability is not productive of ankylosis of the ankle (Diagnostic Code 5270), limitation of motion of the ankle (Diagnostic Code 5271), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), astragalectomy (Diagnostic Code 5274), shortening of the bones of the lower extremity (Diagnostic Code 5275), flatfoot (Diagnostic Code 5276) ,weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283), these diagnostic codes do not apply.  38 C.F.R. § 4.71a. 

Left Knee Patellofemoral Syndrome	

In August 2010, the AOJ the AOJ awarded service connection for left knee patellofemoral syndrome with a noncompensable rating pursuant to Diagnostic Code 5260, pertinent to limitation of flexion, effective June 1, 2010.  The Veteran alleges that his left knee symptomatology is more severe than is reflected by the currently assigned rating and, as such, seeks a compensable evaluation. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 
 
Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees. A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees. A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees. Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59, 990 (2004).

Additionally, Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, the General Counsel has stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63, 604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (1998).
  
At his March 2010 VA examination, the Veteran was diagnosed with left knee patellofemoral syndrome.  At such time, he reported experiencing stiffness, giving way, and pain.  He indicated that he did not have weakness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, subluxation, or dislocation.  The examiner noted that the Veteran denied experiencing any functional impairment or limitation of motion of the joint during his flare-ups.  However, the report indicates that his flare-ups were precipitated by physical activity and constant pain, and alleviated by rest and spontaneously.  Further, the report notes that during the flare-up, he denied experiencing functional impairment or limitation of motion of the joint.  Regarding the severity, the Veteran rated his pain level as a 4, on a scale of 1 to 10 (with 10 being the worst).  

The examiner diagnosed mild arthritis, and noted that the objective factors included tenderness on patella and femoral tuberosity.  In examining the Veteran, the examiner noted that he required a left knee brace for ambulation.  During the examination, the Veteran demonstrated normal knee range of motion from 0 to 140 degrees. The examiner found no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was also no locking pain, genu recurvatum, crepitus, or ankyloses.  The Veteran exhibited no problems with any of the administrated stability tests.  Radiological scans of the left knee were within normal limitations.  Nevertheless, due to his reports of tenderness and pain, the examiner found that the effect of the condition on the Veteran's usual occupation would be 40 percent limitation.

Following the March 2010 VA examination report, the AOJ requested clarification from the examiner regarding inconsistencies in the report.  Specifically, the AOJ asked the examiner to reconcile his diagnosis of mild arthritis as both the examiner's report and the radiological scan found the Veteran's left knee to be within normal limits with only tenderness on patella and femoral tuberosity.  In response, the examiner provided only a diagnosis of left knee patellofemoral syndrome.  

At his July 2015 Board hearing, the Veteran reported experiencing stiffness in the morning.  He indicated that his knee loosens up throughout the day.  However, the Veteran reported experiencing throbbing pain with extended use.  He also indicated that his knee disability affects his ability to play with his children.  He indicated that he has to tolerate the pain, as he needs to work to pay the bills.  Further, he indicated that he felt he would be limited in his range of motion due to stiffness.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence supports a 10 percent rating, but no higher, for left knee patellofemoral syndrome in light of the functional impairment caused by the Veteran's pain and stiffness, pursuant to Diagnostic Code 5260.  See 38 C.F.R. § 4.59; Burton, supra.  Specifically, while the Veteran exhibited normal range of motion in his left knee and denied any limitation of motion during flare-ups at the March 2010 VA examination, he reported experiencing ongoing pain and stiffness in his left knee, which affected the range of motion in his knee.  See Hearing Transcript, page 11.  The Veteran testified during his Board hearing that his knee pain limited his ability to play with his children and forced him to endure the pain in order to work and pay the bills.  Further, the Veteran indicated that his knee pain and stiff had remained the same since his March 2010 VA examination.  See Hearing Transcript, page 8.  Therefore, in light of his testimony, the Board finds that the overall picture of the Veteran's left knee disability symptoms and associated functional limitations, reach the level of symptomatology warranting a 10 percent rating for the entire period on appeal.

However, the Board finds that an initial rating in excess of 10 percent is not warranted at any time during the appeal period.  In this regard, under Diagnostic Code 5260, a 20 percent rating requires a finding of flexion limited to 30 degrees; however, at the March 2010 VA examination, the Veteran's range of motion testing revealed normal flexion to 140 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.  See DeLuca, supra; Mitchell, supra.

Pursuant to VAOPGCPREC 9-04, the Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee. As indicated previously, a 10 percent rating requires a finding of extension limited to 10 degrees.  However, at the March 2010 VA examination, the Veteran's range of motion testing revealed normal extension to 0 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.  See DeLuca, supra; Mitchell, supra.

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98. In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to the left knee.  Significantly, physical examination and diagnostic testing at the March 2010 VA examination reflected normal ligament stability in the Veteran's left knee.

Furthermore, as there is no evidence of ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5258, 5269, 5262, and 5263 are inapplicable, and the Veteran is not entitled to a higher or separate rating under them.

Other Considerations

In assessing the severity of the Veteran's left heel spurs and left knee patellofemoral syndrome, the Board has considered the Veteran's statements regarding his symptoms, to include pain, tenderness, and stiffness, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Veteran's history and symptomatology have also been considered, including as presented in the medical evidence discussed above, and such have been contemplated by the disability ratings that have been assigned herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms.  As such, while the Board accepts the Veteran's lay statements with regard to matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left heel spurs and left knee patellofemoral syndrome; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, staged ratings for such disabilities are not warranted.

Furthermore, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, based on the foregoing, the Board finds that the Veteran is entitled to initial 10 percent ratings, but no higher, for his left heel spurs and left knee patellofemoral syndrome.  In reaching such determination, the Board has resolved all doubt in favor of the Veteran.  However, to the extent that higher or separate ratings have been denied herein, the Board finds that the preponderance of the evidence is against such higher or separate ratings.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial 10 percent rating, but no higher, for left heel spurs is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 10 percent rating, but no higher, for left knee patellofemoral syndrome is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


